IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS

                                     NO. PD-1048-14



                       FRANK EDWARD REEVES, Appellant

                                             v.

                                THE STATE OF TEXAS

                      MOTION FOR BAIL PENDING APPEAL
                        PURSUANT TO ARTICLE 44.04(h)
                              HALE COUNTY

       Per curiam.

                                        ORDER

       Appellant was convicted of driving while intoxicated and sentenced to 10 years

imprisonment, and assessed a fine of $10,000. The Court of Appeals reversed the

conviction. Reeves v. State, No. 97-13-00324-CR (Tex. App.–Amarillo July 8, 2014)(not

designated for publication). The State Prosecuting Attorney has filed a petition for

discretionary review with this Court.
                                                          FRANK EDWARDS REEVES – 2

       Appellant has applied to this Court, pursuant to Article 44.04(h) of the Code of

Criminal Procedure, to set a reasonable bail pending final determination of the appeal.

Accordingly, bail is hereby set in the amount of $50,000.00, and it is ORDERED that the

trial court order Appellant released from confinement assessed in this cause upon the

posting of bail. Any sureties must be approved by the trial court.

       IT IS SO ORDERED this the 3rd day of June, 2015.

DO NOT PUBLISH